165 F.3d 1020
UNITED STATES of America, Plaintiff-Appellee,v.Masontae HICKMAN;  Markus D. Chopane;  Jyi R. McCray;  EdwinT. Limbrick;  Edmond Gasaway, Defendants-Appellants.
No. 97-40237.
United States Court of Appeals,Fifth Circuit.
Jan. 20, 1999.

John B. Stevens, Jr., Paul E. Naman, Keith Fredrick Giblin, Beaumont, TX, for Plaintiff-Appellee.
Frank Warren Henderson, Amy R. Blalock, Tyler, TX, for Defendant-Appellant.
Appeals from the United States District Court for the Eastern District of Texas; Thad Heartfield, Judge.
ON PETITIONS FOR REHEARING EN BANC AS TO APPELLANTS MARKUS D. CHOPANE AND EDWIN T. LIMBRICK
(Opinion September 1, 1998, 5 Cir., 1998, 151 F.3d 446)
Before KING, Chief Judge, and POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the court in active service having requested a poll on the petitions for rehearing en banc filed by Markus D. Chopane and Edwin T. Limbrick, and a majority of the judges in active service having voted in favor of granting the rehearings en banc;  and, a majority of judges in active service having determined, on the court's own motion, to rehear the appeals of Masontae Hickman, Jyi R. McCray and Edmond Gasaway en banc,


2
IT IS ORDERED that these causes shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.


3
IT IS FURTHER ORDERED that under 5th Cir.  R. 42.1, the mandate issued in the appeals of Masontae Hickman, Jyi R. McCray and Edmond Gasaway are recalled to prevent injustice.